Citation Nr: 1242276	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  06-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral calcaneal spurs, to include as secondary to service-connected right great toe hallux valgus.

2.  Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected right great toe hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran & S.T.



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2006 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for a respiratory disorder due to exposure to chemicals has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See BVA Hearing Transcript, July 2006, page 16.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

In October 2007 and June 2010, the Board remanded these claims for additional development.  In May 2012, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2012).  A clarification of this opinion was obtained in August 2012.  That development having been completed, the claims are now ready for appellate review.




	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran's bilateral calcaneal spurs are proximately due to or aggravated by his service-connected right great toe hallux valgus.

2.  The Veteran's bilateral pes planus is proximately due to or aggravated by his service-connected right great toe hallux valgus.


CONCLUSIONS OF LAW

1.  Service connection for bilateral calcaneal spurs, as secondary to service-connected right great toe hallux valgus, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  Service connection for bilateral pes planus, as secondary to service-connected right great toe hallux valgus, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Bilateral Calcaneal Spurs and Bilateral Pes Planus, to Include as Secondary to Service-Connected Right Great Toe Hallux Valgus

The Veteran claims entitlement to service connection for bilateral calcaneal spurs and bilateral pes planus.  The Board notes the Veteran is service connected for multiple foot disabilities, including right great toe hallux valgus, status post right fifth toe arthroplasty (hammertoes), and status post right digital keratomas (callus).

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records are associated with the claims folder.  His April 1977 entrance examination showed no foot abnormalities.  During service, the Veteran complained of left foot pain following a basketball injury sustained in October 1979.  Initially, he was diagnosed with an ankle sprain, and following a normal x-ray study, the diagnosis was changed to a foot sprain.  The Veteran was ultimately discharged from service due to aplastic anemia.  

In April 1980, a Medical Board Evaluation was conducted; however, no findings were made regarding the Veteran's feet.  The Veteran has asserted his foot conditions were not noted during his Board Evaluation because the focus of the evaluation was his aplastic anemia, which is a more serious medical condition.  The Board finds this to be a plausible conclusion, as the Veteran was clearly seriously ill with aplastic anemia at the time.

The Veteran's post-service records were reviewed.  In August 1989, VA outpatient records indicate the Veteran reported having a corn on his right little toe that had been there for several years.  The Veteran was diagnosed with a right fifth toe callus, which was to be evaluated for surgical excision.  In August 1990, private medical records from Honolulu Medical Group indicate the Veteran was diagnosed with mild bilateral flat feet.  In May 2006, the Veteran had an arthroplasty of the right fifth proximal phalangeal head.

The Veteran was afforded a VA examination in October 2009.  The Veteran complained that corns on the plantar aspect of the pulp of both baby toes began during service as a result of being forced to wear jump boots while running.  The Veteran also stated that during service the corns were shaved down periodically.  The Veteran did not report difficulty with ambulation or that he required special shoes or orthotics.  After examination, the Veteran was diagnosed with right great toe hallux valgus, status post right fifth toe arthroplasty, and status post digital keratomas.  The examiner stated that it appears that the only foot problem the Veteran had in service was the recurrent keratomas, which were periodically treated.  The examiner noted that the calcaneal spurs were incidental radiographic findings and were asymptomatic.

The Veteran was afforded another VA examination in January 2010.  The Veteran was diagnosed with right great toe hallux valgus status post surgery in 1983, status post right fifth toe arthroplasty in 2006, and status post digital keratomas.  The examiner opined that the Veteran's bilateral calcaneal spurs were not casually or symptomatically related to the symptomatology shown in service.  The examiner did not provide a rationale.

The Veteran was afforded the most recent VA examination in December 2010.  After examination, the examiner diagnosed the Veteran with bilateral pes planus and plantar fasciitis.  The examiner opined that the Veteran's bilateral calcaneal spurs and his bilateral flat feet were less likely as not caused by or a result of his active service.  The examiner noted that the medical evidence did not reveal that the Veteran complained of any foot issues other than calluses on his bilateral 5th toes, which were addressed surgically.  The examiner stated that pain from calcaneal spurs would have been different in nature and treated differently.  Furthermore, the examiner stated that the medical evidence available did not include any findings of pes planus.  The examiner did not provide an opinion regarding the diagnosed plantar fasciitis.

The Board again notes that the Veteran received a diagnosis of mild pes planus in August 1990.  Additionally, the Veteran is service connected for right great toe hallux valgus, status post right fifth toe arthroplasty, and status post right digital keratomas.

In May 2012, the Board requested an expert medical opinion from the VHA.  A medical opinion was received in July 2012.  The specialist noted that there was no documented medical evidence in the service treatment records regarding bilateral calcaneal spurs or bilateral pes planus, and there was no evidence that the Veteran complained of foot issues other than corns on this bilateral 5th toes.  The specialist also noted that on an April 1980 physical examination feet were checked off as examined but were not checked off as abnormal; however, the specialist noted that due to the seriousness of aplastic anemia, it is plausible the staff were focusing their attention on the anemia and not on the Veteran's feet.

An addendum opinion was requested in August 2012.  The specialist responded in September 2012 and stated the most common biomechanical etiology for hallux deformity is excessive pronation of the foot in the presence of a hypermobile 1st ray.  Continuing, the specialist explained that in the absence of rheumatoid arthritis/neuromuscular disease or traumatic or iatrogenic causes of hallux valgus deformity, it could be successfully theorized that the same excessive pronatory forces in the feet, along with a hypermobile 1st ray that caused the hallux valgus deformity, would be the same excessive pronatory forces that could cause and/or aggravate bilateral plantar calcaneal spurs and bilateral pes planus.  The specialist then opined that based on the biomechanical theory, it is more likely than not that the Veteran's bilateral calcaneal spurs and bilateral pes planus are proximately due to or aggravated by his service-connected right great toe hallux valgus.

The Board finds that service connection for bilateral calcaneal spurs and bilateral pes planus is warranted.  In reaching this conclusion, the Board considered the Veteran's arguments in support of his assertions that he suffered from foot symptoms during and after service.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In this case, the Board finds that the evidence is at least evenly balanced.  In view of the totality of the evidence, the Board finds that the VHA specialist's opinion from September 2012 is at least as persuasive as the prior VA medical opinions.  Upon resolution of every reasonable doubt in the Veteran's favor, and based on the Veteran's lay statements and continuity of symptomatology, the Board concludes that service connection is warranted for bilateral calcaneal spurs and bilateral pes planus.


ORDER

Service connection for bilateral calcaneal spurs, as secondary to service-connected right great toe hallux valgus, is granted.

Service connection for bilateral pes planus, as secondary to right great toe hallux valgus, is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


